    Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 1 of 7



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------    ){


 UNITED STATES OF AMERICA


                            -v.-
                                                                      17 Cr. 505 (VLB)
 GORDON RIDDICK,

                   Defendant.

 -------------------------------------------------------------   ){




SENTENCING MEMORANDUM FOR THE DEFENDANT GORDON RIDDICK




                                              Carlos M. Santiago
                                              Under the Supervision of Margaret M. Shalley
                                              Margaret M. Shalley & Associates, LLC
                                              225 Broadway, Suite 715
                                              New York, NY 10007
                                              (212) 571-2670
                  Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 2 of 7




                              MARGARET                           M.         S HALLEY
                                           &    ASSOCIATES , LLC


OF   C OU NSEL:
.J A ME S M . BRAN D EN
.JAM ES SH A LLEY




                                                                                                  May 13, 2019

     VIA ECF & US MAIL
     The Honorable Vincent L. Briccetti
     United States District Court Judge
     The Hon. Charles L. Brieant Jr.
     United States Courthouse
     South District of New York
     300 Quarropas St.
     White Plains, NY 10601

                                                                      Re:     United States v. Gordon Riddick
                                                                              17 CR 00505 (VLB)

     Dear Judge Briccetti:

             This letter is respectfully submitted on behalf of Gordon Riddick pursuant to Rule 32 of
     the Federal Rules of Criminal Procedure to aid in the determination of an appropriate sentence,
     serving the interests of justice and sentencing goals of 18 U.S.C. § 3553(a). On January 14,
     2019, Mr. Riddick pied guilty to Count Ten of the Superseding Indictment (18 U.S.C. § 924
     [c][l][A][i]). Mr. Riddick has been incarcerated since August 17, 2017, and his sentencing is
     scheduled for May 28, 2019.

            Mr. Riddick has expressed deep remorse for his actions and acknowledges the
     seriousness of the offense he has committed. He understands how his conduct has contributed to
     the violence and drug addiction that plague his neighborhood. In determining Mr. Riddick's
     sentence, it is important for the Court to understand that Mr. Riddick is a man who lacked
     emotional support and guidance from his parents. Mr. Riddick' s psychological, emotional, and
     behavioral development are discussed in the Presentence Report (hereinafter "PSR"). For the
     reasons stated herein, after consideration of Mr. Riddick's individual history, it is clear that a
     sentence of 60 months is sufficient, but not greater than necessary.

                                                   BACKGROUND

            Gordon Riddick was born February 2, 1994 in Poughkeepsie New York and will appear
     for sentencing shortly after his 25 1h birthday. Mr. Riddick was born to the consensual


                    225 BRO A D WAY   •        S U ITE   7 1 5    •    N EW   Y O RK,   N Y   •   10007
                             (21 2) 571-2 6 7 0            •     l F A X ( 21 2) 566 - 81 65
                                          MARGA R ETS H ALLE Y@ A o L . C O M
           Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 3 of 7



relationship of Kevin and Lisa Riddick. 1 Mr. Riddick recalls that he met his father only once;
conversing with the man for ten minutes when he was a child. 2 Mr. Riddick resided with his
heroin-addicted mother, older brother, and maternal aunt, who he affectionately refers to as
"Rosie." Mr. Riddick was only six years old when he first watched his mother inject heroin. 3
Mr. Riddick's brother, Taquan Mizell, recalls their childhood together as full of despair. 4 Mr.
Mizell recalls their mother physically beating them and performing prostitution acts in their
presence for money to fund her addiction. 5 Perhaps most compelling, Mr. Mizell vividly recalls
their mother smoking crack cocaine in a car with Mr. Riddick in the backseat while the young
boys kept watch for the police. 6 The boys were frequently hungry and would steal food from
local stores to survive, while their mother would disappear for weeks at a time. 7 They would
have to hide their toys because their mother would sell anything of value including "the clothes
off their backs" just to fuel her drug habit. 8 Mr. Mizell ran away from home, leaving Mr.
Riddick to fend for himself with his mother and aunt, and now expresses remorse for not being
present to counsel his younger brother. 9 After losing his older brother, it was onld shortly after
Mr. Riddick's seventh birthday that Aunt Rosie would succumb to illness and die. 1

       Suffering alone in the care of his mother who would ultimately be incarcerated, Mr.
Riddick was sent to North Carolina to live with another Aunt, Gayle Thompson, when he was ten
years old. 11 Ms. Thompson recalls that the child arrived in dingy clothes with holes in them. 12
Mr. Riddick tried desperately to stay in contact with his mother, but Ms. Thompson recalled that
the phone calls from Ms. Riddick were "very far and few between" due to her incarceration. 13
Although Ms. Thompson tried to be the mother figure that Mr. Riddick needed, she recalled he
was sad and disheartened by the lack of communication with his mother.

       Mr. Riddick returned home to New York in 2012 and took up residence with his addict
mother and his mother's husband. 14 After two years with his mother, Mr. Riddick moved in with
his then-girlfriend, Natasha Johnson. 15 The two enjoyed the birth of their daughter, Natiyah
Riddick, who is now 6 years old and suffers from Sickle Cell Anemia. 16 After his relationship
with Ms. Johnson ended, Mr. Riddick became romantically involved with his current girlfriend,
Carla Edwards. 17 The couple has two children, 8 year-old Kimora Riddick and two year-old



I PSR ir 51.
2
  Id.
3
   PSR if 52.
4
   Exhibit A - Letter of Support from Taquan Mizell dated April 10, 2019.
5
   Id.
6
   Id.
7
   Id.
8
   Id.
9
   Id.
"PSR 1l 52.
11
    PSR if 53.
12
    Exhibit B - Letter of Support from Gayle Thompson dated March 22, 2019.
13
    Id.
14
    PSR if 53.
15
    Id.
16
    PSR if 54.
17
    PSR 1f 55.

                                                       2
           Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 4 of 7



G'siah Riddick. 18 Mr. Riddick is ashamed that he was incarcerated on this matter during the
birth of his youngest child. Notwithstanding, Mr. Riddick is described as a caring and loving
father. Ms. Edwards' mother, Carla Bryant, jokes that Mr. Riddick is "Mr. Mom." 19

                                  THE APPROPRIATE SENTENCE

        The Court is required to consider the factors set forth in Title 18 U.S.C. § 3553(a) and to
impose a sentence that is both reasonable and "sufficient, but not greater than necessary, to
comply with the purposes" reflected by the subsections of§ 3553(a). Mr. Riddick is remorseful
for his conduct and fully acknowledges his wrongdoing. After a review of Mr. Riddick's life and
circumstances, a sentence of 60 months imprisonment is appropriate, reasonable, and thus
warranted in this case. Pursuant to his plea agreement, the guideline for this 924 offense is
2K2.4(b), which provides that the guideline sentence is the minimum term of imprisonment
required by statute, or 5 years. 20

1) The nature and circumstances of the offense and the history and characteristics of the
defendant (18 U.S.C. § 3553 (a)(l));

     a. Nature and circumstances of the offense:

       Mr. Riddick has suffered traumatic experiences including abandonment by his drug-
addicted mother and his wholly absent father. Mr. Riddick's troubled childhood led him down a
path of poor decision-making. Mr. Riddick acknowledges the crime he committed and the harm
he caused to his children.

     b. History and characteristics of the defendant:

        Gordon Riddick was born the product of a heroin-addicted mother and an absent father.
On the eve of his mother preparing to be incarcerated, ten-year old Gordon was afraid he would
be sent to foster care before his aunt accepted him into her home in North Carolina.

        Much of Mr. Riddick's inability to conform to the demands of society is attributable to
the lack of a positive male influence. "Young men who lack ... [an] effective father figure, both
as a role model and as a viable presence in their lives, are often hard-pressed to organize their
lives in accordance with [societal] standards, standards handed down from generation to
generation[.]"21 Research has shown that youth from single-parent families often have higher
rates of problematic behavior including substance abuse, aggression, dropping out of school, and
teenage pregnancy. 22 Unfortunately, Mr. Riddick's lack of a father and mother figure
contributed significantly to the poor choices that he made.

18
   Id.; see also Exhibit C - Letter of Support from Carla Edwards dated March 27, 2019.
19
   Exhibit D - Letter of Support from Carla Bryant dated March 23, 2019; Exhibit E -Additional Letter of Support
from Lisa Riddick dated March 28, 2019.
20
   PSR ~ 33.
21
   Elijah Anderson, Code of the Street: Decency, Violence, and the Moral Life of the Inner City, 237 (2000)
22
   Kenneth W. Griffin, et al., Parenting Practices as Predictors ofSubstance Use, Delinquency, and Aggression
Among Urban Minority Youth: Moderating Effects of Family Structure and Gender, 14 Psych. of Addictive Beh.
174, 174 (2000).

                                                        3
            Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 5 of 7




        For many young African American boys, the cumulative result of poverty, racial
segregation, antisocial ethics, and fatherlessness is often crime. "Their career 'choices' and their
major life changes largely result from, and are coextensive with, their background and the
disturbed family systems in which they were raised and/or currently reside. Persons who grew
up in severely distressed households learned strategies that leave them ill-equipped for
conventional society."23

        While mindful that Mr. Riddick pied guilty to a serious crime, we ask the Court for
leniency. We ask the Court to take into account, with the appropriate measure and weight, the
significance of Mr. Riddick's childhood troubles and the circumstances of being exposed to the
debilitating drug addiction of his mother, abandonment by his older brother, fatherlessness, and
other childhood traumas that occurred. These unfortunate circumstances weighed heavily on his
development and contributed significantly to where he is today. Thus, we ask that the Court take
the foregoing into consideration in deciding Mr. Riddick's final sentence.

2) The need for the sentence imposed to: reflect the seriousness of the offense, promote
respect for the law, provide just punishment for the offense, afford adequate deterrence to
criminal conduct and to protect the public from further crimes of the defendant (18 U.S.C.
§ 3553(a)(2)(A)-(C));

     a. Seriousness of the Offense

      A sentence of sixty months is appropriate and sufficient to reflect the seriousness of the
offense for which Mr. Riddick pied guilty and to promote respect for the law and provide just
punishment.

     b. Adequate Deterrence to Future Conduct

       Imposing a sentence of more than sixty months in this case would have little, if any,
bearing on deterrence. Empirical research shows no relationship between sentence length and
deterrence. In a pre-Guideline studies of specific deterrence, no difference in deterrence was
found as a result of sentence severity, including probation and imprisonment. 24 In addition to the
ineffectiveness of a sentence of imprisonment on deterrence, an over-emphasis on general
deterrence poses the ethical problem of punishing one person to promote deterrence amongst
others. "Judicial punishment can never be administered merely as a means for promoting another
good either with regard to the criminal himself or to civil society but must in all cases be
imposed only because the individual on whom it is inflicted has committed a crime." 25




23
   Bruce D. Johnson, et al., Crack Distribution and Abuse in New York, 11 Crime Prevention Stud. 19, 26 (2000)
24
   Andrew von Hirsch, et al., Criminal Deterrence and Sentence Severity: An Analysis of Recent Research (1999)
(concluding ''correlations between sentence severity and crime rates ... were not sufficient to achieve statistical
significance," and that "the studies reviewed do not provide a basis for inferring that increasing the severity of
sentences generally is capable of enhancing deterrent effects.")
25
   Id.

                                                        4
            Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 6 of 7




     c. Public Safety and Potential Recidivism

       The Sentencing Commission has published studies concluding that the Guidelines
overstate the risk of recidivism and that, on the contrary, "there is no correlation between
recidivism and [a] guidelines' offense level."26 "The guidelines' offense level is not intended or
designed to predict recidivism. "27 Whether an offender has a low or high guideline offense level,
recidivism rates are similar. While surprising at first glance, this finding should be expected
since a Guidelines offense level is not intended or designed to predict recidivism. "2 We
respectfully contend that Mr. Riddick possesses qualities which make him unlikely to recidivate,
including the responsibility to care of his three young children, and the support of his family and
friends.

(3) The need for the sentence imposed to provide the defendant with needed educational or
vocational training, medical care or other corrective treatment in the most effective
manner (18 U.S.C. § 3553(a)(2)(D)).

        Mr. Riddick is currently housed at Metropolitan Detention Center which in January of
this year suffered an electrical malfunction leaving Mr. Riddick and other inmates in frigid
conditions for almost a month without heat and power. 29 No hot meals were served for the
duration of the blackout and inmates were not given adequate clothing or blankets to keep warm
- conditions that rival the worst refugee camp in the world. 30 Notably, in a sentencing decision,
Judge Furman stated that the environment at the MDC during the blackout gave rise to
"conditions that one associates with a third world country and not a country like this, and nobody
in detention ... should have to endure that as the detainees did at the MDC."3 I They were not
given food for an entire day and when they finally did receive a meal, they were given cold
sandwiches. Commissary was also closed so Mr. Riddick could not even buy himself something
to eat. Additionally, the toilets in the cells are electric so the inmates were unable to even go to
the bathroom.

       Despite the challenges Mr. Riddick has faced up to date, he remains optimistic and
determined to use this incarceration experience to improve himself, improve his family's


26
   Measuring Recidivism: The Criminal History Computation of the Federal Sentencing Guidelines at 15 (May
2004) available at http://www.ussc.gov/publicat/Recidivism_General.pdf ("Measuring Recidivism"); Recidivism
and the First Offender (May 2004) available at http://ussc.gov/publicat/Recidivism_General.pdf; A Comparison of
the Federal Sentencing Guidelines Criminal History Category and the U.S. Parole Commission Salient Factor Score
(Jan. 4 2005) available at http://www.ussc.gov/publicat/RecidivismSalientFactorCom.pdf.
27
   Measuring Recidivism, at 15.
''Id.
29
   John Schuppe, 'Brooklyn jail without heat reflects wider neglect in federal prisons, critics warn' (online, February
5, 2019) https://www .nbcnews.com/news/us-news/brooklyn-jail-without-heat-reflects-wider-neglect-federal-prisons-
critics-n966841
30
   Annie Correa!, No Heat/or Days at a Jail in Brooklyn Where Hundreds of Inmates are Sick and 'Frantic,' N.Y.
TIMES, Feb. l, 2019, https://www.nytimes.com/2019/02/0l/nyregion/mdc-brooklyn-jail-heat.html; see also Annie
Correa! and Joseph Goldstein, 'It's Cold as Hell': Inside a Brooklyn Jail's Weeklong Collapse, N.Y. TIMES, Feb. 9,
2019, https://www.nytimes.com/2019/02/09/nyregion/brooklyn-jail-no-heat-inmates.html.
31
   Sentencing decision in United States v. Ozols, 16 CR 692 (JMF) (February 12, 2019).

                                                          5
          Case 7:17-cr-00505-VB Document 307 Filed 05/13/19 Page 7 of 7



condition, and change the narrative for his life and that of his children. Accordingly, he intends
to avail himself of any programs the Bureau of Prisons has to offer.

                                        CONCLUSION

      Mr. Riddick regrets his involvement and remains remorseful towards all who were
harmed by his actions. Accordingly, Mr. Riddick hereby respectfully requests that the Court
impose a sentence of 60 months incarceration. The Court's time and consideration of this
submission is greatly appreciated.

                                             Respectfully Submitted,

                                             Isl Carlos M. Santiago

                                             Under the Supervision of Margaret M. Shalley




                                                6
